            Case 2:20-cv-01427-WBS-DMC Document 7 Filed 07/20/20 Page 1 of 1


1    Clayeo C. Arnold, SBN 65070
     JOSHUA H. WATSON, SBN 238058
2
     CLAYEO C. ARNOLD, APC
3    865 Howe Avenue
     Sacramento, CA 95825
4    Telephone: (916) 777-7777
     Facsimile: (916) 924-1829
5    Email: jwatson@justice4you.com
6    Attorneys for Plaintiff
     Melissa Perkins
7

8

9                                     UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   MELISSA PERKINS,                                  Case No.: 2:20-cv-01427-WBS-DMC
13                             Plaintiff,              ORDER ON PLAINTIFF’S REQUEST TO
                                                       DISMISS COUNT 8 WITHOUT PREJUDICE
14                             vs.                     DUE TO LACK OF SUBJECT MATTER
15                                                     JURISDICTION
     KLEINS CABINET AND COUNTERTOPS,
16   and SCOTT SNYDER,

17                Defendants.

18

19

20          Pursuant to Rule 41(a), the Court grants Plaintiff’s request to dismiss Count 8 of the

21   Complaint without prejudice.

22          IT IS SO ORDERED.

23   Dated: July 17, 2020

24

25

26

27

28


                                              1
             [Proposed] ORDER ON REQUEST TO DISMISS COUNT 8 WITHOUT PREJUDICE
